Citation Nr: 0426522	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  00-04 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from July 1974 to February 1976; he died in 
August 1999.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
October 1999, by the New Orleans, Louisiana Regional Office 
(RO), which denied service connection for the cause of the 
veteran's death, and entitlement to DIC benefits under 38 
U.S.C.A. § 1318.  The appellant expressed dissatisfaction 
with this rating determination in a notice of disagreement 
received in January 2000, and has perfected a timely appeal 
to the Board.  

The case came before the Board in September 2002.  On 
November 26, 2002, the appellant appeared at the RO for a 
videoconference hearing before the undersigned Veterans Law 
Judge sitting in Washington, D.C.  A transcript of the 
hearing is of record.  

Following the hearing, the Board determined that further 
development was still required to properly evaluate the 
appellant's claims of entitlement to service connection for 
the cause of the veteran's claim and entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318.  In 
March 2003, the Board undertook additional development with 
regard to this issue pursuant to 38 C.F.R. § 19.9(a)(2).  The 
appellant and her representative were notified of the 
additional development by letter of April 2003.  However, On 
May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir.) held that 
38 C.F.R. § 19(a)(2) (2003) is inconsistent with 38 U.S.C.A. 
§ 7104(a) because it denies appellants a "review on appeal" 
when the Board considers additional evidence without having 
to remand the case to the agency of original jurisdiction for 
initial consideration.  Accordingly, in October 2003, the 
Board remanded the case to the RO for further development.  
Following the requested development, a supplemental statement 
of the case (SSOC) was issued in February 2004.  

The claim of entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318 was granted, following the remand by the Board; 
therefore, that issue is no longer in appellate status.  


FINDINGS OF FACT

1.  By a rating action of January 2004, the RO granted the 
appellant's claim of entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  

2.  DIC is the only benefit for which the appellant has 
applied.


CONCLUSION OF LAW

The grant of DIC under the provisions of 38 U.S.C.A. § 1318 
renders moot the issue of entitlement to DIC based on service 
connection for the cause of the veteran's death under 
38 U.S.C.A. § 1310.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.101 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be resolved is whether there is an 
appeal before the Board to be decided.  If the benefit sought 
on appeal has been granted, the appeal is not properly before 
the Board and must be dismissed.  

DIC is a benefit for a surviving spouse that may be awarded 
under the provisions of 38 U.S.C.A. § 1310 (West 2002) based 
on service connection for the cause of the veteran's death or 
under the provisions of 38 U.S.C.A. § 1318 based on the 
period during which the veteran's service-connected 
disabilities were continuously rated totally disabling prior 
to his death.  

The Board may dismiss any appeal which fails to allege a 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105(d) (West 2002).  In this case, 
the Board, after having conducted evidentiary development, in 
October 2003, remanded the issues of entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1318 and entitlement to 
service connection for the cause of the veteran's death to 
the RO.  Subsequently, in a rating action of January 2004, 
the RO granted the appellant's claim of entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318.  As this 
results in the award of DIC to the appellant, which is the 
benefit sought on appeal, the issue of entitlement to DIC 
based on service connection for the cause of the veteran's 
death under 38 U.S.C.A. § 1310 becomes moot.  Significantly, 
the Board finds that further review of the claim for service 
connection for the cause of the veteran's death would be 
fruitless because even a favorable ruling "would result in 
no benefit to the appellant" in that she is already 
receiving DIC benefits under the provisions of 38 U.S.C.A. 
§ 1318.  See Mintz v. Brown, 6 Vet. App. 277 (1994).  

An Application for Burial Benefits (VA Form 21-530) was 
received in September 1999 from a funeral director.  This 
form reflect that the mortuary was the claimant and that no 
one had paid the expenses for the veteran's burial, funeral, 
transportation or burial plot and that VA burial benefits 
were due the funeral director.  In October 1999, VA 
authorized payment of burial allowance and interment 
allowance to the mortuary.

In light of the foregoing, the Board does not have the 
authority to further consider the appellant's claim regarding 
DIC benefits based on service connection for the cause of the 
veteran's death.  Since the benefit sought on appeal has been 
granted, there are no further alleged errors of law or fact 
to be considered.  Additionally, no further benefits are 
available under the provisions of 38 U.S.C.A. § 1310.  
Therefore, the claim for entitlement to DIC based on service 
connection for the cause of the veteran's death under 
38 U.S.C.A. § 1310 is not properly before the Board, and must 
be dismissed.  38 U.S.C.A. § 7105(d) (West 2002); See Mintz 
v. Brown, 6 Vet. App. 277 (1994) (Board lacked jurisdiction 
to entertain claim for compensation under 38 U.S.C.A. § 1151 
because the appellant was in receipt of dependency and 
indemnity compensation benefits under 38 U.S.C.A. § 1318, and 
thus her claim for benefits under 38 U.S.C.A. § 1151 did not 
arise "under a law that affects the provision of benefits by 
the Secretary").  


ORDER

The appeal as to entitlement to service connection for the 
cause of the veteran's death under the provisions of 38 
U.S.C.A. § 1310 is dismissed.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



